BEAUCHAMP, Judge.
Appellant was convicted of transporting liquor over a public highway in Panola County, a dry area. No statement of facts is found in the record and it is not shown how much *344liquor was involved. Statements made in appellant’s brief cannot be considered on questions of fact. We note, however, from the one bill of exception approved by the court that it was admitted by the State that the defendant purchased the whisky in a wet area and that he was transporting same in a dry area “to his home for his own consumption.” It is not a violation of law to transport intoxicating liquor into a dry area from a wet area for personal use. Art. 666-23a Vernon’s Ann. P. C. Appellant’s motion for a new trial should have been granted. Walton v. State, 163 S. W. (2d) 203.
The judgment of the trial court is reversed and the cause remanded.